


110 HR 6069 IH: Enhanced Emergency and Enforcement

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6069
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Campbell of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide additional emergency and enhanced enforcement
		  authority to the Securities and Exchange Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Emergency and Enforcement
			 Authority Act.
		2.Emergency orders
			 related to compliance during an emergencySection 12(k) of the
			 Securities Exchange Act of 1934 (15
			 U.S.C. 78l(k)) is amended—
			(1)in paragraph
			 (2)(A)(iii)—
				(A)in subclause (I),
			 by striking ; or and inserting a semicolon;
				(B)in subclause (II),
			 by striking the period and inserting ; or; and
				(C)by inserting after
			 subclause (II) the following:
					
						(III)the ability of investors, issuers, brokers
				or dealers, transfer agents, investment advisers, or other market participants
				to conduct securities activities or comply with filing, reporting, delivery, or
				other obligations under the securities laws in a timely, orderly, or efficient
				manner.
						;
				and
				(2)in paragraph
			 (7)(A)(ii)—
				(A)in subclause (I),
			 by striking ; or and inserting a semicolon;
				(B)in subclause (II),
			 by striking ; and and inserting ; or; and
				(C)by inserting after
			 subclause (II) the following:
					
						(III)the ability of investors, issuers, brokers
				or dealers, transfer agents, investment advisers, or other market participants
				to conduct securities activities or comply with filing, reporting, delivery, or
				other obligations under the securities laws in a timely, orderly, or efficient
				manner;
				and
						.
				3.Nationwide
			 service of process
			(a)Securities Act of 1933Section
			 22(a) of the Securities Act of 1933
			 (15 U.S.C. 77v(a)) is amended by inserting after the second sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district,
			 subpoenas issued by or on behalf of such court to compel the attendance of
			 witnesses or the production of documents or tangible things (or both) may be
			 served in any other district. Such subpoenas may be served and enforced without
			 application to the court or a showing of cause, notwithstanding the provisions
			 of rule 45(b)(2), (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of
			 Civil Procedure..
			(b)Securities Exchange Act of
			 1934Section 27 of the Securities Exchange Act of 1934 (15 U.S.C.
			 78aa) is amended by inserting after the third sentence the following: In
			 any action or proceeding instituted by the Commission under this title in a
			 United States district court for any judicial district, subpoenas issued by or
			 on behalf of such court to compel the attendance of witnesses or the production
			 of documents or tangible things (or both) may be served in any other district.
			 Such subpoenas may be served and enforced without application to the court or a
			 showing of cause, notwithstanding the provisions of rule 45(b)(2),
			 (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of Civil
			 Procedure..
			(c)Investment Company Act of
			 1940Section 44 of the Investment Company Act of 1940 (15 U.S.C.
			 80a–43) is amended by inserting after the fourth sentence the following:
			 In any action or proceeding instituted by the Commission under this
			 title in a United States district court for any judicial district, subpoenas
			 issued by or on behalf of such court to compel the attendance of witnesses or
			 the production of documents or tangible things (or both) may be served in any
			 other district. Such subpoenas may be served and enforced without application
			 to the court or a showing of cause, notwithstanding the provisions of rule
			 45(b)(2), (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of Civil
			 Procedure..
			(d)Investment Advisers Act of
			 1940Section 214 of the
			 Investment Advisers Act of 1940 (15
			 U.S.C. 80b–14) is amended by inserting after the third sentence the following:
			 In any action or proceeding instituted by the Commission under this
			 title in a United States district court for any judicial district, subpoenas
			 issued by or on behalf of such court to compel the attendance of witnesses or
			 the production of documents or tangible things (or both) may be served in any
			 other district. Such subpoenas may be served and enforced without application
			 to the court or a showing of cause, notwithstanding the provisions of rule
			 45(b)(2), (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of Civil
			 Procedure..
			
